28 F.3d 1295
307 U.S.App.D.C. 428
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re Grant ANDERSON, Petitioner.
No. 94-8011.
United States Court of Appeals, District of Columbia Circuit.
July 1, 1994.

PETITION DENIED.
Before:  WALD and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the emergency petition for an extraordinary writ of mandamus, it is


2
ORDERED that the petition be denied.  Mandamus is an extraordinary remedy, which is not available where the relief sought is available through other means, such as direct appeal.   See Allied Chem.  Corp. v. Daiflon, Inc., 449 U.S. 33, 36 (1980) (per curiam);   Kerr v. United States District Court, 426 U.S. 394, 403 (1976).